Brooke, J.
(after stating the facts). In this court respondent contends:
1. That there was no delivery of the trunks to him. A sufficient answer to this contention is found in the fact that the point was not raised in the trial court nor is there any assignment of error covering it in this court.
2. It is next urged on behalf of the respondent that *239no evidence was offered by the people that the liquors were being transported for business or commercial use. Under this head it is argued that the seizure of the liquor in question could not be justified unless it was apparent that it was stored in a freight house or depot for the purpose of being sold, furnished or given away contrary to law. It is said that the purpose of Act No. 338 of the Public Acts of 1917,—
“was to control liquor that was being transported to points in the State of Michigan for the purpose of being sold, furnished or given away contrary to law; that is to say, it was to control liquor that was being dealt in as, a business.”
We are unable to agree with this contention. The provisions of section 38 requiring the labeling of liquor in transit apply to all shipments of liquor by common carriers; it evidently having been within the contemplation of the legislature that lawful transportation might be had thereunder without offense to other provisions of the law.
3. Respondent’s next contention is that the liquor must have arrived at its destination before any crime was committed, and in this connection it is said that the evidence discloses that the liquor was intercepted while en route and that there is no evidence touching the residence of respondent or the ultimate destination of the liquor. It is likewise urged that respondent was not the “consignee” of the liquor within the meaning of the act. The last two points will be treated together. We have no difficulty in concluding that as to this particular shipment respondent was both consignor and consignee. The act does not provide that the offense is complete only upon delivery of the liquor to the consignee or at its destination. The offense is complete when the consignee shall “receive or have in his possession” the unlawful package. That respondent received the liquor through the agency of *240the drayman to whom he delivered the baggage checks by means of which the drayman secured possession of the trunks, seems too plain for argument, therefore the possession of the drayman was the possession of the respondent in contemplation of law.
The judgment is affirmed and the case remanded for further proceedings.
Bird, C. J., and Sharpe, Moore, Steere, Fellows, Stone, and Kuhn, JJ., concurred.